Citation Nr: 0920895	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-14 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an evaluation in excess of 30 percent for post 
traumatic headaches.  

Entitlement to an evaluation in excess of 10 percent for the 
residuals of corneal abrasions of both eyes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from June 1980 to October 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA). 

The April 2005 rating decision denied entitlement to an 
evaluation in excess of 10 percent for the Veteran's 
headaches.  He submitted a notice of disagreement with this 
decision which initiated the current appeal.  After the issue 
was appealed to the Board, a July 2008 rating decision 
increased the evaluation for the Veteran's headaches to the 
current 30 percent rating.  The Veteran has not expressed 
satisfaction with this evaluation.  

A Veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as 
the Veteran has not indicated that he is satisfied with the30 
percent evaluation for his headaches, this issue remains on 
appeal. 


FINDINGS OF FACT

1.  The Veteran has experienced an average of two to three 
prostrating headaches a month for the past several years; he 
does not have very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

2.  The Veteran's visual acuity is correctable to 20/20 in 
the right eye and no worse than 20/25 in the left eye with 
full visual fields, and is also productive of pain, requires 
rest, and has occasional episodic incapacity. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for post traumatic headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Code 
8100 (2008). 

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of corneal abrasions of both eyes have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.20, 4.84a, Code 6009, 6011 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

In this case, the Veteran was provided with notice prior to 
the initial adjudication of his claims for service connection 
in a January 2005 letter.  This letter notified the Veteran 
of the basic information and evidence necessary to 
substantiate a claim for an increased evaluation.  The 
Veteran was also notified of what portion of the evidence he 
was expected to provide, what portion of the evidence would 
be obtained by VA, and the assistance that VA could afford 
the Veteran in obtaining his evidence.  This notice meet the 
requirements of Pelegrini. 

At this juncture, the Board notes that the Veteran has stated 
that he did not receive the initial VA notification letter.  
The Board notes that this letter was mailed to the Veteran's 
current address, which is the same address that the Veteran 
listed on both his claim and substantive appeal, and is the 
same address that has continued to be used by VA for 
subsequent communications which the Veteran has acknowledged 
having received.  There is no indication that this letter was 
returned as undeliverable.  Therefore, it is presumed to have 
been delivered and received by the Veteran.  See Marciniak v. 
Brown, 10 Vet. App. 198, 200 (1998); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994).

As for the notice required by Dingess, Veteran status has 
been established and is not at issue in this case.  The 
portion of the notice relating to service connection is 
irrelevant, as service connection has already been 
established for the issues on appeal.  The Veteran received 
notice of how VA determines a disability rating and an 
effective date in a March 2006 letter.  

Furthermore, the Court has held that for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

The Veteran was provided with Vazquez notice in a May 2008 
letter.  This letter contained all the necessary information 
for the Veteran's eye disability.  Although it did not 
provide the Veteran with the specific criteria for his 
headache disability, the Board notes the Veteran has 
displayed actual knowledge of these criteria by submitting 
evidence of the frequency and duration of his headaches.  
Therefore, any failure to provide him with this information 
was harmless error.  

The Board notes that much of the required VCAA notice was not 
supplied to the Veteran until after the initial adjudication 
of his claims.  This error was rendered harmless by the 
reconsideration of the Veteran's claim by the RO after the 
Veteran had received the necessary information and had time 
to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Board finds that the duty to assist the Veteran has also 
been completed.  The Veteran has been provided with two VA 
examinations for each of his disabilities.  In addition, all 
VA treatment records have been obtained.  He has not 
identified any private treatment sources, but he has 
submitted numerous lay statements from his family, friends, 
and employer.  The Veteran has not requested a hearing.  
Therefore, as there is no indication of any relevant 
outstanding evidence, the Board will proceed with the 
adjudication of his claims.  

Increased Evaluation

The Veteran contends that the evaluations currently assigned 
to his service connected disabilities are inadequate to 
reflect their current severity.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Headaches

The Veteran argues that he experiences headaches of such 
severity that they frequently cause him to miss work. 

The record shows that entitlement to service connection for 
post traumatic headaches was established in a May 2000 rating 
decision.  A 10 percent evaluation was assigned, effective 
from April 1999.  As previously noted, the July 2008 rating 
decision increased the evaluation for this disability to 30 
percent.  This was effective from the date of the Veteran's 
January 2005 claim.  

The Veteran's disability is evaluated under the rating code 
for migraine headaches.  Migraine headaches which are very 
frequently completely prostrating with prolonged attacks 
productive of severe economic inadaptability are evaluated as 
50 percent disabling.  Characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months are evaluated as 30 percent disabling.  Characteristic 
prostrating attacks averaging one in two months over the last 
several months merits continuation of the 10 percent 
evaluation now in effect.  38 C.F.R. § 4.124a, Code 8100.  

The Veteran was afforded a VA examination for his headaches 
in February 2005.  He was noted to have a number of types of 
headaches, including headaches as a residual of a head injury 
and headaches which seemed to be related to muscle spasm in 
his back.  The head injury headaches occurred about five to 
seven times a month and were lasting longer than the usual 15 
to 20 minutes.  They were described as intense and severe, 
without throbbing, scintillating scotomata, or vomiting.  On 
some occasions they would return after about 40 minutes and 
require the Veteran to return to his room and be unable to 
work.  The muscle spasm headaches occurred about four to five 
times a month.  The impression was that the Veteran had a 
tendency to muscle spasm which was the cause of most of his 
headaches.  He also had headaches secondary to head trauma 
that were severe in intensity, paroxysmal, unpredictable, and 
occurring six to seven times a month for 40 minutes.  The 
examiner further noted that the Veteran was also suffering 
from the side effects of Interferon therapy.  The examiner 
stated that there were days when the Veteran was unable to 
work because of his muscle contraction and/or post traumatic 
headache and fatigue. 

A June 2005 statement from the Veteran's VA health care 
provider noted the days in which the Veteran either requested 
medical care for his headaches or reported headaches that 
required bed rest.  There were three days in February 2004, 
six in March 2004, two in April 2004, three in May 2004, two 
in June 2004, one in July 2004, two in August 2004, one in 
September 2004, one in October 2004, five in November 2004, 
three in December 2004 and January 2005, two in February 
2005, six in March 2005, two in April 2005, and three in May 
2005.  The statement added that the Veteran had been 
averaging two to three days of prostate headaches a month for 
the past 18 to 24 months.

An August 2005 letter from the Veteran's health care provider 
notes that he had requested that the Veteran's employer move 
him to a less stressful position as a result of the increase 
in symptoms for his service connected disabilities, including 
his headaches.  

Lay statements from the Veteran's son and a coworker were 
received in September 2005 that described the Veteran's 
service connected symptoms.  The statement from the coworker 
noted that the Veteran would sometimes have to be replaced 
during the day due to headaches.  He estimated the Veteran 
was bed ridden about one or two days each month due to 
headaches and further noted the Veteran had missed a week of 
work in March 2005.  

The Veteran underwent an additional VA examination for 
headaches in June 2008.  The claims folder was reviewed by 
the examiner, and the history of his headaches from the 1980s 
is described.  The Veteran described his headaches as sharp 
and throbbing, and starting at the base of the neck.  The 
occurred roughly twice a week, with one a week being 
incapacitating.  The Veteran estimated losing four weeks of 
work due to headaches between November 2007 and May 2008, and 
he would miss work for days to weeks at a time.  He estimated 
losing 30 days of work each year, and said that this had been 
increasing over the years.  He would lose a week of work 
every couple of months.  However, on average he would lose 
one day of work each month.  The diagnoses included post 
traumatic headaches, which seemed to be unchanged when 
compared to the previous neurology examination.  The examiner 
was unsure if the Veteran's history was reliable, as the 
electronic records were silent regarding being seen for 
headaches within the last two years. 

Copies of letters from the Veteran's VA health care provider 
to his employer dated from March 2007 to April 2008 are of 
record.  These letters show that the Veteran missed work 
seven days for disabilities including headaches in March 
2007, ten days for eye pain and headaches in April 2007, five 
days for headaches in September 2007, seven days for both eye 
pain and headaches in November 2007, nine days in February 
2008, and eight days in April 2008.

Lay statements were received from the Veteran's children and 
his work supervisor in May 2008.  The supervisor stated that 
the Veteran had above average absenteeism as a result of his 
several disabilities, including his headaches.  

The Board finds that the evidence does not support 
entitlement to an evaluation in excess of 30 percent for the 
Veteran's headaches.  The most recent letters from the 
Veteran's VA health care provider shows that there are some 
months in which the Veteran may miss as much as ten days of 
work, although these letters also show that the absences have 
been the result of a combination of disabilities and not just 
the headaches.  However, there were seven months in the 13 
month period covered by these letters in which the Veteran 
either did not miss work or did not miss enough work to 
require a letter to his employer.  At the June 2008 
examination, the Veteran estimated losing about 30 days of 
work each year, which equates to two or three days a month.  
This is consistent with the September 2005 statement from the 
Veteran's coworker and the June 2005 list of absences 
received from the Veteran's VA health care provider.  
Although the Veteran has a high absentee rate, he has been 
employed at the same job for many years.  The Board finds 
that this continues to more nearly approximate the criteria 
for a 30 percent evaluation, and is unable to find that this 
equates to the very frequently completely prostrating 
headaches with prolonged attacks productive of severe 
economic inadaptability required for a 50 percent rating.  
38 C.F.R. §§ 4.7, 4.124a, Code 8100.  

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  
There are only two VA examinations for consideration.  These 
have similar findings, and there is no other medical evidence 
that would demonstrate a period of symptomatology that would 
merit an evaluation in excess of the 30 percent evaluation 
currently in effect.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that 
the veteran's service connected headaches present such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Economic inadaptability is 
a criterion of the rating code, and was considered in the 
evaluation of the Veteran's disability.  Hence, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under the above-cited regulation, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Corneal Abrasions of the Eyes

The record indicates that entitlement to service connection 
for the residuals of corneal abrasions to the eyes was 
established in a July 1998 rating decision.  A zero percent 
evaluation was assigned to this disability.  The evaluation 
was increased to the current 10 percent rating by an August 
2003 decision by the Board. 

The rating code does not contain a specific entry for corneal 
abrasions.  Therefore, this disability is evaluated by 
analogy to the rating code for an unhealed injury of the eye.  
38 C.F.R. §§ 4.20, 4.84a, Code 6009.  

The rating schedule lists various eye conditions, including 
unhealed eye injury, which in chronic form are to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology; the minimum rating 
during active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009. 

Another potentially applicable code, DC 6011, provides for a 
10 percent rating for disability of the retina, with 
localized scars, atrophy, or irregularities, centrally 
located, with irregular, duplicated enlarged or diminished 
image (either unilateral or bilateral).  See 38 C.F.R. § 
4.84a. 

The Veteran was provided with a VA examination of his eyes in 
February 2005.  A history of multiple corneal abrasions and 
conjunctival foreign bodies after a 1983 explosion in service 
was noted.  Since that time he complained of eye strain, 
pain, blur and discomfort intermittently.  This occurred on 
average of two or three times a month, and lasted from an 
hour to all day.  He used lubricant for his eyes two or three 
times each day.  The Veteran said that he was unable to work 
when his symptoms occurred.  

On examination, the Veteran's uncorrected visual acuity in 
the right eye was 20/30 distance, and 20/40 near.  Corrected 
vision in the right eye was 20/20 distance and near.  
Uncorrected visual acuity in the left eye was 20/30 distance 
and 20/40 near.  Corrected vision in the left eye was 25/20 
distance and 20/20 near.  There was no diplopia in any field 
of gaze, and no visual field defect by confrontation.  Slit 
lamp examination showed that the conjunctiva and cornea of 
each eye have multiple small foreign bodies and foreign body 
scars with the left eye having more than the right.  The 
anterior chamber was deep and quiet and the iris and lens 
were clear.  There was absence of disease to the retina and 
no evidence of optic nerve damage.  The diagnoses were 
multiple conjunctival and cornea foreign bodies and scars, 
left greater than right.  These were the likely cause of the 
intermittent symptoms.  However, the findings were stable 
when compared to a previous 2002 examination, and the 
Veteran's increasing symptoms were likely related to the 
fatigue he was experiencing while being treated with 
Interferon for Hepatitis C.  The Veteran's symptoms resulted 
in functional impairment of his normal daily activities and 
ability to work for the duration of the symptoms.  

An August 2005 letter from the Veteran's health care provider 
notes that he had requested that the Veteran's employer move 
him to a less stressful position as a result of the increase 
in symptoms for his service connected disabilities, including 
his eye problems.  

The September 2005 lay statement from the Veteran's coworker 
states that he has witnessed the Veteran experience what he 
said was eye pain, and that the pain was described to him as 
sharp pain or sandy eyes.  This sometimes woke him up in the 
night.  The Veteran used eye drops 10 to 12 times each day.  

Copies of letters from the Veteran's VA health care provider 
to his employer dated from March 2007 to April 2008 are of 
record.  These letters show that the Veteran missed work 
seven days for disabilities including headaches, low back 
pain and eye pain in March 2007, ten days for eye pain and 
headaches in April 2007, seven days for both eye pain and 
headaches in November 2007, nine days for headaches, low back 
pain and eye pain in February 2008, and eight days in April 
2008 for headaches and eye pain.

Lay statements from the Veteran's family and work supervisor 
dated May 2008 state that the Veteran complained of dryness 
and pain of his eyes.  

The Veteran underwent an additional VA examination of his 
eyes in July 2008.  The claims folder was reviewed and the 
history of his injury was noted.  Currently, he complained of 
eye strain, which required him to rest his eyes more and to 
miss a couple of days of work each month.  He described it as 
a sandpaper feeling between his eyelids and eyes, which 
resulted in little shooting pains.  The Veteran used 
lubricants three or four times each day.  

On examination, the Veteran's uncorrected visual acuity in 
the right eye was 20/80 distance, and 20/100 near.  Corrected 
vision in the right eye was 20/20 distance and near.  
Uncorrected visual acuity in the left eye was 20/80 distance 
and 20/100 near.  Corrected vision in the left eye was 25/20 
distance and 20/20 near.  There was no diplopia in any field 
of gaze, and no visual field defect by confrontation.  Slit 
lamp examination showed that the conjunctiva and cornea of 
each eye have multiple small foreign bodies and foreign body 
scars with the left eye having more than the right.  There 
was a reduced tear film in each eye.  The optic nerve was 
healthy.  The diagnosis was multiple conjunctival and cornea 
foreign bodies and scars, left greater than right.  These 
were due to the injury in service and were the cause of the 
Veteran's symptoms.  The examiner added that it was not 
unusual for the symptoms to wax and wane, and the Veteran was 
advised to use lubricants more frequently.  

The Board finds that the evidence does not support 
entitlement to an evaluation in excess of 10 percent for the 
Veteran's eye disabilities.  Initially, the Board notes that 
of the rating criteria listed at 38 C.F.R. § 4.84a, only 
visual acuity or field loss have provisions that allow for 
evaluations in excess of 10 percent.  The examinations do not 
specifically state that the Veteran's reduced visual acuity 
is the result of the service connected injuries.  However, 
even if the diminished visual acuity were related, such 
visual acuity would be rated noncompensable, as vision in the 
right eye is correctible to 20/20 and the left is correctable 
to 20/25.  This is because the best distant vision obtainable 
after best correction by glasses will be the basis of rating 
for visual acuity.  38 C.F.R. § 4.75.  A compensable rating 
for loss of visual acuity requires that corrected vision at 
least be 20/40 in one eye and 20/50 in the other.  38 C.F.R. 
§ 4.84(a), Diagnostic Codes 6078, 6079.  There is also no 
evidence of impairment of the visual field.  Therefore, 
entitlement to an increased evaluation is not warranted on 
these bases.  

As for the Veteran's complaints of pain, rest requirements, 
or episodic incapacity, they are acknowledged by the Board.  
However, none of the applicable rating criteria of 38 C.F.R. 
§ 4.84a, Code 6009 provide a basis for an evaluation in 
excess of 10 percent.  The Board has considered each of the 
other rating codes for other eye disabilities found in 
38 C.F.R. § 4.84a, but none of them more closely resemble the 
Veteran's disability than the current rating code for 
unhealed injury of the eye.  The Board concludes that there 
is no basis for an evaluation in excess of 10 percent for the 
Veteran's residuals of corneal abrasions of both eyes.

The Board has considered the Veteran's request for separate 
evaluations for each eye, but the provisions for the rating 
of eye disabilities, when taken as a whole, show that 
bilateral eye disabilities are to be evaluated together.  
Moreover, one of the rating codes that are most analogous to 
the Veteran's situation, the code for localized scars of the 
retina, specifically assigns a 10 percent evaluation for 
scarring that is either unilateral or bilateral.  38 C.F.R. 
§ 4.84a, Code 6011.  Therefore, there is no basis for 
separate evaluations.  

The Board has considered whether or not a staged rating is 
appropriate for the period on appeal.  Such a rating is not 
appropriate in this case.  There are only two VA examinations 
for consideration.  These have similar findings, and there is 
no other medical evidence that would demonstrate a period of 
symptomatology that would merit an evaluation in excess of 
the 10 percent currently in effect.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Finally, the Board has also considered entitlement to an 
increased evaluation on an extraschedular basis, but 
application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b).  There is no objective 
evidence that the veteran's service connected eye disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  The 
Board acknowledges that the Veteran's eye disability has 
contributed to his absences from work.  However, the two or 
three days a month he misses only in part due to this 
disability does not rise to the level of marked interference.  
Hence, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 30 percent for post 
traumatic headaches is denied. 

Entitlement to an evaluation in excess of 10 percent for the 
residuals of corneal abrasions of both eyes is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


